Citation Nr: 1507793	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  07-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for residuals of a stroke.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by which the RO, in pertinent part, granted entitlement to service connection for a stroke, evaluated at 100 percent disabling, effective from July 19, 2006, and evaluated at noncompensable effective from December 1, 2006.  The Veteran contested the noncompensable rating assigned effective from December 1, 2006.

In March 2012, April 2013, and December 2013, the Board remanded the issue concerning an initial compensable rating for residuals of a stroke for additional development.  The requested development has been completed, and the case has been returned to the Board for further appellate review.

The issues of service connection for an acquired psychiatric disorder, to include an anxiety disorder (social phobia), an increased rating for diabetes mellitus type II, a higher initial rating for peripheral neuropathy of the right lower extremity, and a higher initial rating for peripheral neuropathy of the left lower extremity, were finally adjudicated by the Board in a December 17, 2013, decision.  Therefore, these discrete issues are no longer a part of the current appeal. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As a final preliminary matter, the Board notes that, the Veteran also has electronic Virtual VA paperless claims files.  A review of the documents in Virtual VA revealed VA treatment records dated through February 2014 from the G.V. (Sonny) Montgomery VA Medical Center (VAMC).  These records have been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran suffered a left hemisphere cerebral infarction on April 25, 2006. 

2.  VA received the Veteran's claim seeking entitlement to service connection for a stroke on July 19, 2006.

3.  For the entire period contemplated on appeal, the record evidence does not establish the existence of any residual disability that is separate and distinct from other service-connected disabilities or that can be attributed to the Veteran's left cerebral infarction.


CONCLUSION OF LAW

1.  On and after December 1, 2006, the criteria for a compensable rating for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).  

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2006, prior to the initial adjudication of the Veteran's claims in October 2006, in which the RO advised the Veteran of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board is also satisfied that there has been substantial compliance with the March 2012 and April 2013 remand directives, which included attempting to obtain the outstanding VA treatment records, and various VA medical opinions that will be discussed below.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's pertinent private medical records.

The RO also arranged for the Veteran to undergo VA examination in connection with his claims in August 2006, September 2006, March 2007, March 2008, May 2010, March 2014, and VA addendum opinions in August 2014 and December 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased rating that is sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. At 126-127.

A.  Residuals of a Stroke

The Veteran has claimed entitlement to an initial compensable rating for his service-connected residuals of a stroke.  This disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2014).

Under Diagnostic Code 8008, a thrombosis involving the blood vessels of the brain warrants a 100 percent rating for a period of six months.  Thereafter, the rating will be based on associated residual disability, with a minimum rating of 10 percent.  The minimum rating for residuals does not apply if there are no ascertainable residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8008 (with NOTE that explains the requirements for the minimum rating for residuals under Diagnostic Codes 8000-8025). 

The Board notes that the record demonstrates that the Veteran suffered a stroke which was later diagnosed as a transient ischemic attack or cerebral infarction of the left basal ganglia on May 2, 2006.  The Veteran filed an original claim seeking service connection for a stroke on July 19, 2006, which was granted by the RO in an October 2006 rating decision.  Thus, he is entitled to be assigned a 100 percent rating for any portion of the rating period that falls within the six months following May 2006, which in this case is through November 30, 2006.  In this case, the rating period begins on July 19, 2006.  The Veteran is therefore entitled to a 100 percent rating from July 19, 2006 to November 30, 2006.  

Since the Veteran challenges the rating assigned for this disability on and after December 1, 2006, the Board will now determine whether a compensable rating may be assigned at any point thereafter.  In order to do so, the record before the Board must demonstrate residual disability that is not associated with other diseases and that can be attributed to the Veteran's stroke.  38 C.F.R. § 4.124a, NOTE explaining the minimum rating for residuals under Diagnostic Codes 8000-8025.

In the July 2006 claim, the Veteran reported that he had severe restrictions in the use of both legs, feet, ankles, arms, and hands.  In addition, he also claimed experiencing difficulty when speaking and seeing.  The Board notes that the Veteran has established separate service-connected disability ratings for several residual disabilities, including his stroke, which have been associated with his service-connected diabetes mellitus (rated at 20 percent from April 2001), to include: (1) chronic kidney disease rated at 60 percent from March 2008; (2) social phobia (an anxiety disorder) rated as 50 percent from October 2006; (3) peripheral neuropathy of the left lower extremity rated at 40 percent from November 2004; (4) peripheral neuropathy of the right lower extremity rated at 40 percent from November 2004; (5) peripheral neuropathy of the right upper extremity rated at 20 percent from May 2010; (6) peripheral neuropathy of the left upper extremity rated at 20 percent from May 2010.

The treatment records from the Montgomery VA Medical Center (VAMC) dated in April 2006 revealed that the Veteran was admitted to urgent care for his stroke.  The CT scan showed an old infarct and the Veteran was diagnosed as having had a stroke.  The Veteran reported symptoms of painful paresthesia in the feet.  A June 2006 treatment record revealed that the Veteran complained short-term memory problems since his stroke but denied any residual weakness.  The Veteran's wife reported symptoms of slight imbalance and that he was walking with a cane.  The Veteran also denied any vision changes, but does have halted speech.  Another follow-up treatment record indicated that the Veteran complained of increased tinnitus which is more noticeable in his left ear since the stroke.  The Veteran also complained of bilateral leg and feet pain which he described as a burning sensation.  The examiner reported that the Veteran has had leg and feet pain for several years which seemed to have gotten worse.  

A July 2006 treatment record revealed that the Veteran complained of being restless since his stroke.  He also reported that he has lost of his job.  The examiner opined that the Veteran was tachycardia since that time, but that his stroke work up (w/u) was negative.  The Veteran continued to report pain and burning in the legs.  

The Veteran underwent a VA diabetes examination in August 2006.  The Veteran reported that he is currently unemployed due to his diabetes and stroke.  The Veteran reported that he worked as a welder for 25 to 30 years until he was unable to perform his job.  The Veteran reported poor control of his diabetes and must check his glucose three times a day.  He reported taking aspirin since his stroke.  A physical examination revealed that the Veteran was well-developed and obese.  His posture is stooped and his gait was very slow.  The examiner also noted that the Veteran walks with a limp and must use a cane since his cerebral vascular accident (CAV).  The examiner diagnosed the Veteran with diabetes mellitus, hypertension unrelated to diabetes and erectile dysfunction due to a combination of the Veteran's diabetes, hypertension and hypertensive medication.  However, the examiner also found that the Veteran does not have any regulation of activities and functional limitations due to his diabetes.

The Veteran underwent a VA neurologic examination in September 2006.  He reported symptoms of numbness in his feet that began two years ago. The Veteran reported that he had a stroke in April and that his residuals are fidgeting a lot and some expressive language difficulties though the examiner noted that his prior neurological clinician notes and psychological clinician notes reveal that these symptoms pre-date his stroke.  A physical examination revealed that the Veteran walks with a cane and his language is normal but he is slow in getting words out and seem to have difficulty finding the right words.  The examiner also noted the Veteran was in constant motion with postural and fidgeting all over.  The examiner opined that the Veteran has no residuals of stroke.  By way of rationale, the examiner noted that his "fidgetiness" predates the cerebral infarct by several years.  

The Veteran underwent a VA mental examination in March 2007.  The Veteran reported that he left his work as a welder in April 2006 due to headaches.  The examiner referenced the Veteran's mental health record to include treatment from the Jackson VAMC in July 2004 for mixed anxiety and depression.  The Veteran reported feeling "fidgety," particularly in public.  He reports feeling frustrated with his speech problem which had developed over the past ten months.  The Veteran also recalled stammering as a child during his preschool years and his mother took him to a speech therapist. A mental status examination revealed that the Veteran was casually dressed, cooperative, and answered questions directly with accurate details.  The examiner noted that the Veteran moved his hands and/or fingers in a stereotyped fashion and rubbed his knees much of the time.  The examiner did not provide any abnormal findings with regards to his mood, affect, thought process, perception, memory, judgment, insight, or cognitive evaluation.  The examiner noted that the Veteran described developing a social phobia over the past year which he attributes to embarrassment or frustration over his speech pattern and hand movements.  However, the examiner found evidence of such movements was present several years prior to his stroke.  The examiner was unable to directly relate all of these conditions, but opined that if the "fidgetiness" has been present for years, then there is at least a possibility that it represents some type of motor tic, though the etiology is obscure.  The examiner concluded that to further delineate the etiology of symptoms reported by the Veteran as anxiety would require resorting to pure speculation.  

The Veteran underwent a VA mental examination in March 2008.  The examiner reported that she had reviewed the claims file as part of the examination.  The examiner also noted that the interview today was quite lengthy and difficult because of the Veteran's speech impairment.  The examiner noted that the Veteran was more anxious as he struggled to say certain words, and that he sat with his hands holding his knees for most of the interview to control the tremor in his hands.  His concentration was somewhat impaired and he would lose his train of thought in answering questions.  The Veteran also wanted to clarify in his record that his "fidgetiness" or symptoms of speech impairment and hand tremors began after his stroke in April 2006.  The Veteran reported that he began to have panic attacks after his stroke and started avoiding public places.  He also reported that he had stuttering problems when he was a preschooler but that it had resolved before he went to school.  He also denied having any speech problems prior to his stroke.  The examiner noted that there is documentation that the Veteran has been diagnosed and treated for depression in 1997 and anxiety disorder as early as 2004.  His symptoms have been controlled by medication and he was able to work until his stroke in April 2006.  The examiner noted that since the stroke, he has been diagnosed with depression, panic disorder with agoraphobia, anxiety disorder NOS, and social phobia.  The examiner found that the Veteran meets the criteria for anxiety disorder but does not meet the criteria for panic disorder.  The examiner opined that it is at least as likely as not that the Veteran's previous anxiety disorder has been aggravated by his stroke.   The examiner also opined that it is not likely that his anxiety disorder was caused by thyroid disease.  With regards to residuals of stroke, the examiner confirmed that the Veteran has no residuals from his stroke.  The examiner noted that the Veteran tends to stutter but his language function is normal.  Further, the medical records indicate that his speech anomaly and fidgeting predates the stroke.  The examiner also noted that the left basal ganglion lacunar would be unlikely to cause bilateral symptoms and instead, should only cause restrictions to the right side.  The examiner also found that his polyneuropathy with mild sensory loss in the left feet are essentially unchanged from the last examination.  

The Veteran underwent a VA diabetes examination in May 2010 where the examiner confirms the same conclusion as the September 2006 and March 2008 examiners.  The Veteran reported trouble with balance and experiencing decreased strength since his stroke.  The examiner found that the Veteran has no motor or higher cortical residuals of stroke.  He tends to stutter but his language function is normal.  The examiner also referenced medical treatment records that predate his stroke which revealed diagnosis and treatment for stuttering and fidgeting.  The examiner did note that the Veteran appears to have mild incomplete left-sided sensory loss which suggests a more recent lacunar stroke which was not present on last examination.    

A September 2012 VA treatment record revealed that the Veteran was admitted to the hospital for being unresponsive after sustaining a very hard fall two weeks earlier.  The Veteran was found to have a right cerebellar bleed and MRI report showed multiple lesions.  The neurologist opined that a traumatic brain injury caused the multiple hemorrhages.  A follow-up neurological examination revealed that the Veteran's speech was fluent with intact repetition and comprehension.  The examiner noted symmetric decrease in sensory but he was able to ambulate with a tripod walker.  The examiner opined that the etiology of the intracranial hemorrhage (ICH) is unclear.  

The Veteran underwent a VA neurology examination in March 2014.  The examiner diagnosed the Veteran with mild to moderate incomplete sensory loss in the feet due to diabetic polyneuropathy.  The examiner also found that the Veteran had familial tremor that is genetic and unrelated to the stroke or diabetes.   The examiner also reported that the Veteran had a hemorrhage in 2012 that left him ataxic with cerebellar tremor, skew deviation and diplopia, dizziness, and left hyper-reflexia and hemisensory loss.  However, the examiner found that his diabetes did not cause the hypertensive hemorrhage.  The examiner explained that diabetes causes stroke through the atherosclerotic and arteriosclerotic vascular disease.  The examiner opined that his hypertension is not secondary to diabetes, making this stroke unrelated to his service or other service-connected disabilities.  

A July 2014 treatment record revealed that the Veteran was admitted to the Montgomery VAMC where he was diagnosed with a new stroke.  A magnetic resonance imaging (MRI) report showed a large acute infarction involving the right cerebellar hemisphere, and hemorrhage located anterior to the infarction.  The Veteran had symptoms of aphasia, imbalance, fatigue, and immobility.  A follow-up treatment record revealed that the Veteran was able to speak but still has difficulty speaking full sentences and loses focus easily.  The Veteran was discharged later that month with a summary diagnosis of acute ischemic stroke of the right cerebellar lobe and multiple embolic anterior and posterior circulation strokes, hypertension (HTN), diabetes mellitus (DM), hyperthyroidism, and constipation.  

The Veteran underwent a VA neurology examination in August 2014.  The examiner reviewed the available records of evidence and offered a diagnosis of thrombosis, hemorrhage, and cardioembolic stroke.  The examiner opined that the Veteran has a familial tremor which is a genetic condition and is unrelated to his diabetes, stroke, or service.  The Veteran has a left basal ganglion lacunar infarct with diabetes, hypertension, and hypercholesterolemia as risk factors.  The examiner opined that this infarct has no clinically apparent residuals.  His symptoms of fidgetiness predate his stroke and therefore cannot be its cause.  With regards to the hemorrhage in 2012 that left him ataxic with cerebellar tremor, skew deviation and diplopia, dizziness, and left hyper-reflexia and hemisensory loss, the hemorrhage is in the typical location for hypertensive hemorrhage.  The examiner opined that his hypertension is not secondary to the diabetes and therefore this stroke is unrelated to service or other service-connected disabilities.  The examiner also found that the Veteran also had another stroke that appeared to be a cardioembolic in nature.  While the stroke initially caused significant impairment, the Veteran has shown to have substantially recovered in the past two months, and residuals include cognitive difficulties and right lower extremity (RLE) weakness.  The examiner reported that the stroke is presumed to be cardioembolic because both hemispheres and posterior circulation are involved although a clot source could not be found.  Thus, the examiner concluded that the Veteran's speech problems and fidgetiness were not a result of his 2006 stroke. 

A December 2014 VA addendum report also concluded it is less likely than not that the Veteran's stroke condition in 2012 and 2014 were in any way related to his service-connected diabetes mellitus.  The examiner conducted a review of the Veteran's claims file and noted that he was initially diagnosed with diabetes in 1991 along with hypertension, hypercholesterolemia, hypothyroidism, and mood disorder.  The Veteran suffered a stroke in 2006 which was later confirmed to be a subacute ischemic stroke involving the left basal ganglia.  The examiner opined that his diabetes, hypertension, and hypercholesterolemia are all risk factors that are each equally responsible for the 2006 stroke.  However, the examiner found clear and unmistakable medical records that showed the Veteran had halted speech including word retrieval problems prior to the stroke.  Additionally, a July 2004 mental health record also revealed symptoms of "feeling shaky," startled crying, frustration and tremors and the July 2004 care provider noted that the Veteran was anxious with jitteriness.  The examiner concluded that the record is consistent with the Veteran having a familial tremor that is not associated with stroke, diabetes, hypertension, or hyperlipidemia.  With regards to the 2012 stroke, the examiner found that the Veteran had an intercranial hemorrhagic stroke that results from arteriosclerotic and atherosclerotic vessel disease leading to thrombosis and that it is not secondary to his diabetes mellitus or any other service-connected disabilities.  With regards to the 2014 stroke, the examiner found that it is less likely than not that the stroke condition was related to his service-connected diabetes.  The examiner explained that the stroke included multiple vascular territories simultaneously which is unlikely due to cerebrovascular disease but rather the hallmark of cardioembolic stroke originating in the heart.  

In summary, the Veteran reported having speech difficulties, fidgetiness, social phobia and severe restrictions in the use of both legs and hands as residuals of his stroke.  However, as evidenced by record, these same residuals have already been attributed to the Veteran's service-connected diabetes mellitus type II, which have been evaluated as either a noncompensable complication considered as part of the diabetic process or as a separately rated compensable complication of diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, NOTE (1) (2014); 38 C.F.R. § 4.14 (2014) (avoidance of pyramiding).

Moreover, no recognizable residual disability of a stroke was found on examination in September 2006, March 2007, March 2008 and May 2010.  The September 2006 examiner opined that the Veteran has no residuals of a stroke and noted that his "fidgetiness" pre-dates the cerebral infarct by several years.  The March 2007 examiner concluded that the Veteran has described developing a social phobia over the past year which he attributes to embarrassment or frustration over his speech pattern and hand movements.  However, the examiner found evidence that such movements were present several years prior to his stroke.  The March 2008 examiner confirmed that the Veteran has no residuals from his stroke.  The May 2010 examiner found that the Veteran has no motor or higher cortical residuals of a stroke.  Further, the March 2014 examiner found that his diabetes did not cause the hypertensive hemorrhage condition in 2012.  Lastly, the August 2014 examiners found that the his hypertension is not secondary to service or to his service-connected disabilities; and the December 2014 examiner found that his 2014 stroke was cardioembolic originating from the heart, and is less likely than not related to his service-connected diabetes.

With respect to the reports of speech difficulties, the Board notes that the Veteran reported that his stuttering began in preschool however he argues that he was treated for stuttering prior to entering school and did not have any symptoms of stuttering until after his stroke.  However, VA treatment records in 2004 revealed that the Veteran was treated psychomotor activities which predate his stroke.  The September 2006 examiner also found that his language is normal but he is slow in getting words out and seem to have difficulty finding the right words.  Similarly, the March 2008 and May 2010 examiners noted that the Veteran tends to stutter but his language function is normal.  As for his reports of fidgetiness, the Veteran has been treated for symptoms of jitteriness in 2004 which also predate his stroke.  Further, the March 2014, August 2014, and December 2014 examiners diagnosed the Veteran with familial tremor that is genetic and unrelated to the stroke or diabetes.  In any event, the record before the Board discloses that the Veteran has developed a social phobia since his stroke, which he describes as embarrassment or frustration over his speech pattern and hand movements.  Thus, the Board has considered whether these symptoms can be attributed to his stroke but finds that such symptoms have been associated with the already service-connected psychiatric disorder (social phobia - anxiety disorder), which is contemplated by the 50 rating assigned for that disability under Diagnostic Code 9403.

Also, the Board finds that the Veteran's speech difficulties are neither persistent enough nor severe enough to warrant a separate compensable rating under any other diagnostic code.  Specifically, in the absence of inflammation of vocal cords (38 C.F.R. §4.97, Diagnostic Code 6516), injury to the pharynx (38 C.F.R. §4.97, Diagnostic Code 6521), or constant inability to speak above a whisper (38 C.F.R. §4.97, Diagnostic Code 6519), a separate rating cannot be assigned for the Veteran's speech impairment.

With regards to his symptoms of peripheral neuropathy, the Board also notes that the Veteran is service-connected for peripheral neuropathy of the right and left lower extremities, each rated at 40 percent effective November 2004.  The Veteran is also service-connected for the right and left upper extremity, each rated at 20 percent effective May 2010.  As previously indicated above, these same conditions have already been attributed to the Veteran's service-connected diabetes mellitus type II, and have been evaluated as either a noncompensable complication considered as part of the diabetic process or as a separately rated compensable complication of diabetes in accordance with 38 C.F.R. § 4.119, Diagnostic Code 7913, at least for the period from December 1, 2006.

In short, the record before the Board does not establish the existence of any residual disability that is separate and distinct from other service-connected disabilities or that can be attributed to the Veteran's left cerebral infarction.  Rather, the record evidence demonstrates that the Veteran is appropriately evaluated as noncompensable for the service-connected stroke since December 2006.
 
The Board has considered whether the Veteran is entitled to a further staged rating.  See Hart, supra.  However, other than the initial period from July 19, 2006 through November 30, 2006, during which the criteria for a 100 percent rating are met, at no time during the pendency of this appeal has the Veteran's service-connected stroke met the criteria to warrant a minimum 10-percent rating under Diagnostic Code 8008.  Accordingly, on and after December 1, 2006, a compensable rating for a stroke, which has been associated as a complication of the service-connected diabetes mellitus type II, must be denied.  To the extent that an increased rating is being denied, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


B.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of a stroke is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, as discussed above, Diagnostic Code 8008 expressly directs that the Veteran's left cerebrovascular infarction be rated based on its residuals.  The Board has thus evaluated whether, in addition to the already service-connected disabilities, the Veteran should be assigned a compensable rating for any ascertainable residuals from his stroke.  Thus, the Board finds that all of the Veteran's residual disabilities associated with his service-connected diabetes mellitus type II, to specifically include a left cerebrovascular infarction, have been compensated by the assigned ratings, and therefore the schedular rating is adequate.  

Therefore, referral of either of these disabilities in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also need not discuss entitlement to TDIU under Rice, as TDIU effective May 20, 2010 to April 25, 2013, was already granted by the RO.  The record reflects that TDIU was discontinued because the Veteran did not complete and return VA Form 21-4140, Employment Questionnaire in order to establish continued entitlement to unemployability.  However, the record also reflects that the Veteran is in receipt of a combined 100-percent schedular rating for his service-connected disabilities since March 7, 2008.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.



ORDER

Entitlement to an initial compensable rating for residuals of a stroke, at least for the period from December 1, 2006, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


